DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of fig.1, claims 1-15 and 17-22, in the reply filed on 08/11/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 use language stating “to cause” at lines 6 and 5, respectively. The meets and bounds of these claims are unable to be clearly determined as it is not clear if “to cause” is to mean “some action occurs” or is to mean “is able to produce the action”.
For purposes of examination, the limitations are understood to mean “some action occurs”, as though the claim language stated “causes” as opposed to “to cause”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10, 12, 15, 17-19 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giorgi et al. (US 2004/0160996) in view of Zamprogno et al. (US 10826268).
	With respect to claim 1, Giorgi teaches a method for driving an optical load (fig.2 #252), the method comprising: charging, by an electrical drive circuit (fig.2 entire circuit), one or more inductive elements (fig.2 2 #216; necessarily charged when circuit is energized), wherein the electrical drive circuit includes the one or more inductive elements, wherein the electrical drive circuit includes a capacitive element (fig.2 #214) with the one or more inductive elements and the optical load, and wherein the electrical drive circuit is connected to one or more sources (fig.2 Vfast, Vslow); generating, by the electrical drive circuit, after the charging ([0039], fig.3; both loops operated together, therefore some charge necessarily accumulates first on the inductance element), and for a first time interval (part or all of time to discharge of capacitor #224), a main electrical pulse (fig.2 from #224, fig.3 #320); discharging, by the electrical drive circuit, after the charging, and for a second time interval (part or all of time to discharge the capacitor #214), the one or more inductive elements to provide a compensation electrical pulse (fig.2 inductor necessarily at least partially discharging via changing current/voltage along with the capacitor storing and releasing charge applied to the laser and seen at fig.3 #310), wherein at least a portion of the second time interval overlaps with the first time interval (based on that outlined above, time periods overlapping as shown in fig.3); combining, by the electrical drive circuit, the main electrical pulse and the compensation electrical pulse into a combined electrical pulse (fig.3 #330); and providing, by the electrical drive circuit, the combined electrical pulse to the optical load ([0040]).  Giorgi outlines the parasitic inductance in series with the capacitor and load (fig.2 #214/216/252), but does not specify the capacitive element in series between the one or more inductive elements and the optical load. Zamprogno teaches a related laser driver (fig.1b) including that the parasitic inductance of the capacitor can be modeled before the capacitor itself such that the capacitor is between the inductance and the load (fig.1b Lp,c, C, LD). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the modeled parasitic inductance of the capacitor of Giorgi such that the inductance is before the capacitor (resulting in the capacitor being in series between the inductance and the optical load) as Zamprogno has demonstrated such a modeling of the same parasitic inductance of a capacitor is reasonably placed before the capacitor in the model and provides for a suitable alternative which achieves the same end result of accounting for the parasitics in the circuit due to the capacitor and connections thereto (see MPEP 2144.06 II) and would allow for flexibility in modeling/designing the circuit layout.
With respect to claim 2, Giorgi teaches the combined electrical pulse has a rise time proportional to a rise-time of the compensation electrical pulse (fig.3 #330 rise-time based primarily on the contribution of #310).  
With respect to claim 3, Giorgi teaches the compensation electrical pulse is a spike pulse (fig.3 #310 can be considered a spike based on the shape).  
With respect to claim 4, Giorgi teaches the main electrical pulse has a longer rise time as compared to the compensation electrical pulse (fig.3 #320 vs #310), and wherein discharging the compensation electrical pulse compensates for the longer rise time of the main electrical pulse (fig.3 as seen in the rising shape of #330).  
With respect to claim 5, Giorgi teaches a compensation current provided by the compensation electrical pulse compensates, during a rise time of the main electrical pulse, for a main current of the main electrical pulse such that the combined electrical pulse provides a constant current during the rise time of the main electrical pulse (fig.3 compensation pulse #310 offsets for main pulse #320 such that constant pulse #330 is produced).  
With respect to claim 6, Giorgi teaches the combined electrical pulse has: a shorter rise time than the main electrical pulse (fig. 3 #330 rise vs #320 rise); and a shorter fall time than the compensation electrical pulse (fig.3 #330 fall vs #310 fall).  
With respect to claim 7, Giorgi teaches the second time interval begins at a same time as the first time interval (as outlined above and seen in fig.3).  
With respect to claim 8, Giorgi teaches the second time interval corresponds to the first time interval (as outlined above, completely overlap as seen in fig.3 and thereby correspond).  
With respect to claim 9, Giorgi teaches the second time interval is less than half the first time interval (when part of the discharge, e.g. peak, is considered the second time interval as compared to the entire discharge of the first interval as seen in fig.3).  
With respect to claim 10, Giorgi teaches the electrical drive circuit includes: a charging circuit path for charging the one or more inductive elements (fig.2 Vfast to #218); a main circuit path for generating the main electrical pulse (fig.2 Vslow to #228); and a discharging circuit path for discharging the compensation electrical pulse (fig.2 Vfast to #252).  
With respect to claim 12, Giorgi teaches an electrical drive circuit for driving an optical load (fig.2), the electrical drive circuit comprising: a charging circuit path for charging, during a charging time, one or more inductive elements (fig.2 Vfast to #218, inductance #216 necessarily charged when circuit is energized); a main circuit path (fig.2 Vslow to #228) for generating, in a first time interval after the charging time (fig.3 part or all of slow discharge pulse; [0039], fig.3; both loops operated together, therefore some charge necessarily accumulates first on the inductance element), a main electrical pulse (fig.3 slow pluse); and a discharging circuit path (fig.2 Vfast to #252) for generating, during a second time interval (fig.3 part or all of fast discharge pulse), a compensation electrical pulse by discharging the one or more inductive elements (fig.2 inductor necessarily at least partially discharging via changing current/voltage along with the capacitor storing and releasing charge applied to the laser and seen at fig.3 #310), wherein at least a portion of the second time interval overlaps with the first time interval (as outlined above and seen in fig.3), and -4-PATENTU.S. Patent Application No. 16/912,338 Attorney Docket No. 0100-0391wherein the discharging circuit path includes a capacitive element (fig.2 #214) with the one or more inductive elements (fig.2 #216) and the optical load (fig.2 #252); and wherein the electrical drive circuit is to: combine the main electrical pulse and the compensation electrical pulse into a combined electrical pulse, and provide the combined electrical pulse to the optical load (as seen in fig.3).  Giorgi outlines the parasitic inductance in series with the capacitor and load (fig.2 #214/216/252), but does not specify the capacitive element in series between the one or more inductive elements and the optical load. Zamprogno teaches a related laser driver (fig.1b) including that the parasitic inductance of the capacitor can be modeled before the capacitor itself such that the capacitor is between the inductance and the load (fig.1b Lp,c, C, LD). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the modeled parasitic inductance of the capacitor of Giorgi such that the inductance is before the capacitor (resulting in the capacitor being in series between the inductance and the optical load) as Zamprogno has demonstrated such a modeling of the same parasitic inductance of a capacitor is reasonably placed before the capacitor in the model and provides for a suitable alternative which achieves the same end result of accounting for the parasitics in the circuit due to the capacitor and connections thereto (see MPEP 2144.06 II) and would allow for flexibility in modeling/designing the circuit layout.
With respect to claim 15, Giorgi teaches at least one of a rectifier diode (fig.2 #230), a switch, or a sub-circuit to prevent current from the discharging circuit path from being shunted by a source ([0039]).  
With respect to claim 17, Giorgi teaches the one or more inductive elements comprise a trace having a length and a width to achieve, for the electrical drive circuit, a total inductance such that the compensation electrical pulse has a width and/or an amplitude that compensates the main electrical pulse (compensated as seen in fig.3 to provide flat pulse, [0040]; traces shown in fig.2 and described as being portions of a circuit board or bonding wires at [0060-61]).  
With respect to claim 18, Giorgi teaches an optical device, comprising: one or more sources (fig.2 Vfast, Vslow); an optical load to emit light (fig.2 #252); an electrical drive circuit connected to the one or more sources and the optical load (all of fig.2), wherein the electrical drive circuit comprises: a charging circuit path for charging one or more inductive elements (fig.2 Vfast to #218, inductance #216); a main circuit path for generating a main electrical pulse (fig.2 Vslow to #228, slow pulse seen in fig.3); and a discharging circuit path (fig.2 Vfast to #252) for generating a compensation electrical pulse by discharging the one or more inductive elements (fig.2 inductor necessarily at least partially discharging via changing current/voltage along with the capacitor storing and releasing charge applied to the laser and seen at fig.3 #310),-6-PATENT U.S. Patent Application No. 16/912,338 Attorney Docket No. 0100-0391wherein the discharging circuit path includes a capacitive element (fig.2 #214) with the one or more inductive elements and the optical load, and wherein the electrical drive circuit is to: combine the main electrical pulse and the compensation electrical pulse into a combined electrical pulse (fig.3), and provide the combined electrical pulse to the optical load ([0040]); and a controller to control the electrical drive circuit (fig.2 #242, [0039], undefined controller type necessary to control the disclosed opening/closing of the switch) to provide the combined electrical pulse to the optical load by: causing the charging circuit path to charge the one or more inductive elements for a charging time (necessarily charged when circuit is energized); causing the main circuit path to generate the main electrical pulse for a first time interval (fig.3 slow pulse; interval is pulse length); and causing the discharging circuit path to generate the compensation electrical pulse for a second time interval (fig.3 fast pulse; interval is pulse length), wherein at least a portion of the second time interval overlaps with the first time interval (total overlap at fig.3); and wherein the optical load is to emit, in response to the combined electrical pulse, an optical pulse ([0040], shown as emitting light at fig.2 #252 arrows).  Giorgi outlines the parasitic inductance in series with the capacitor and load (fig.2 #214/216/252), but does not specify the capacitive element in series between the one or more inductive elements and the optical load. Zamprogno teaches a related laser driver (fig.1b) including that the parasitic inductance of the capacitor can be modeled before the capacitor itself such that the capacitor is between the inductance and the load (fig.1b Lp,c, C, LD). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the modeled parasitic inductance of the capacitor of Giorgi such that the inductance is before the capacitor (resulting in the capacitor being in series between the inductance and the optical load) as Zamprogno has demonstrated such a modeling of the same parasitic inductance of a capacitor is reasonably placed before the capacitor in the model and provides for a suitable alternative which achieves the same end result of accounting for the parasitics in the circuit due to the capacitor and connections thereto (see MPEP 2144.06 II) and would allow for flexibility in modeling/designing the circuit layout.
With respect to claim 19, Giorgi teaches the optical load is at least one of an array of one or more light-emitting diodes, an array of one or more laser diodes ([0036]), an array of one or more semiconductor laser diodes, or an array of one or more vertical-cavity surface- emitting lasers.  
With respect to claim 22, Giorgi teaches the device outlined above, including the driver to operate in a pulsed mode ([0006]). Giorgi does not specify the controller is to control the electrical drive circuit to repeatedly, at a pulse frequency, provide the combined electrical pulse to the optical load.  The Examiner takes Official notice that it was known in the art to operate a pulsed mode driver to repeatedly, at a pulse frequency, provide electrical pulses to the optical load. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Giorgi to enable multiple electrical combined pulses to provide multiple pulse inputs as known in the art in order to provide multiple optical consecutive optical outputs for communications or other functions.
With respect to claim 23, Giorgi, as modified, teaches the device outlined above, but does not specify the pulse frequency is in a range from 20 megahertz to 100 megahertz. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to select an output frequency in the 20Mhz to 100Mhz range to enable communications as a means of optimizing the rate of pulses produced by the pulsed laser driver system of Giorgi (see MPEP 2144.05 II A/B).
With respect to claim 24, Giorgi teaches the capacitive element is a direct-current-blocking capacitor (capacitor inherently DC blocking when fully charged).  
With respect to claim 25, Giorgi teaches the device outlined above, including adapting the system to provide for different rise time values ([0056-58]), but does not teach the optical pulse has a rise time of less than 100 picoseconds. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to select a pulse rise time of less than 100 picoseconds as a means of optimizing the pulse shape produced by the pulsed laser driver system of Giorgi as Giorgi has recognized the rise time as a result effective variable which would affect the response of the laser diode output (see MPEP 2144.05 II A/B).

Claim(s) 11, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giorgi and Zamprogno in view of Barnes et al. (US 2017/0085057).
With respect to claim 11, Giorgi, as modified, teaches the device outlined above, but does not teach charging the one or more inductive elements comprises closing a switch in the electrical drive circuit for a charging time, and discharging the one or more inductive elements to provide the compensation electrical pulse comprises opening, after the charging time, the switch.  Barnes teaches a related laser driver (fig.2) which includes parasitic inductances (fig.2 #L1/2/3) and the use of a switch (fig.2 M1) which is first closed to charge the inductances and then opened to provide a pulse ([0029]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize an additional switch with the outlined control of Barnes to thereby provide charging the one or more inductive elements comprises closing a switch in the electrical drive circuit for a charging time, and discharging the one or more inductive elements to provide the compensation electrical pulse comprises opening, after the charging time, the switch, in order to overcome limited turn-on times based on the inductances ([0029]).
With respect to claims 20 and 21, Giorgi teaches the device outlined above, but does not teach causing the charging circuit path to charge the one or more inductive elements comprises causing a switch to close OR causing the discharging circuit path to generate the compensation electrical pulse comprises causing the switch to open.  Barnes teaches a related laser driver (fig.2) which includes parasitic inductances (fig.2 #L1/2/3) and the use of a switch (fig.2 M1) which is first closed to charge the inductances and then opened to provide a pulse ([0029]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize an additional switch with the outlined control of Barnes to thereby provide causing the charging circuit path to charge the one or more inductive elements comprises causing a switch to close OR causing the discharging circuit path to generate the compensation electrical pulse comprises causing the switch to open, in order to overcome limited turn-on times based on the inductances ([0029]).
Allowable Subject Matter
Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art was not found to teach or suggest the particular circuit arrangements outlined in claim 13 (and thereby 14 via dependency).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner directs the Applicant’s attention to the included PTO-892 for a list of related references.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828